[Cite as State v. Ford, 2020-Ohio-4634.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                      TRUMBULL COUNTY, OHIO


 STATE OF OHIO,                                    :        OPINION

                   Plaintiff-Appellee,             :
                                                            CASE NO. 2020-T-0001
         - vs -                                    :

 WILLIAM G. FORD, JR.,                             :

                   Defendant-Appellant.            :


 Criminal Appeal from the Trumbull County Eastern District Court, Case No. 2019 CR
 00626.

 Judgment: Affirmed.


 Dennis Watkins, Trumbull County Prosecutor, and Deena L. DeVico, Assistant
 Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, Ohio
 44481-1092 (For Plaintiff-Appellee).

 Sarah Thomas Kovoor, Kovoor Law, LLC, 155 South Park Avenue, Suite 165, Warren,
 Ohio 44481 (For Defendant-Appellant).



MARY JANE TRAPP, J.

         {¶1}     Appellant, William G. Ford, Jr. (“Mr. Ford”), appeals his conviction for one

count of sexual imposition in the Trumbull County Eastern District Court following a bench

trial.

         {¶2}     Mr. Ford raises two assignments of error on appeal, arguing: (1) there was

insufficient evidence to support his conviction because there was no evidence or

corroborating evidence of a sexual purpose of touching, and (2) the trial court erred in
allowing an eight-year-old to testify without conducting a voir dire of the child’s

competency.

       {¶3}   We find Mr. Ford’s assignments of error to be without merit.           Firstly,

considering the totality of the circumstances, there was more than sufficient evidence of

sexual contact with an erogenous zone for the purpose of sexual gratification by way of

the victim’s testimony of the uninvited touching of her arm and thigh followed by Mr. Ford

asking her what she wanted to do and if she wanted to go upstairs. Corroborating

evidence was introduced via the victim’s sister that Mr. Ford touched the victim’s hips,

and Mr. Ford’s testimony that he arrived at the home where he knew the victim would be

alone babysitting at 1 a.m., that he commented on the victim’s “buff” arms, and the critical

admission that he touched her arm and squeezed her thigh.

       {¶4}   Secondly, the trial court held an in camera voir dire of the minor witness to

determine her competency to testify at trial and found the minor witness to be competent

after inquiring as to all of the relevant factors of competency of a minor witness and with

no objection from defense counsel.         As to satisfying the corroborative evidence

component of R.C. 2907.06(B), the trial court found the minor witness’ testimony to be

relevant that a touching occurred and that Mr. Ford’s own testimony and demonstration

to the court was sufficient corroborating evidence of sexual contact. Thus, the judgment

of the Trumbull County Eastern District Court is affirmed.

                              Substantive and Procedural Facts

       {¶5}   On April 29, 2020, the Brookfield police were dispatched to investigate a

possible sexual assault of a fifteen-year old minor, “A.T.G.” Officer John R. Bizub (“Officer




                                             2
Bizub”) reported to the scene, where he spoke with A.T.G. and A.T.G.’s stepmother,

Jessica Keith (“Ms. Keith”).

       {¶6}   A.T.G. reported to Officer Bizub that at approximately 1:00 a.m., Mr. Ford

knocked on the door of Ms. Keith’s apartment, where she was babysitting eight children.

Ms. Keith was with a friend, Blaise Meek (“Ms. Meek”), who was having a baby at the

hospital. Mr. Ford is the father of the baby, who had been born three hours earlier. A.T.G.

explained that Mr. Ford touched her inappropriately and made suggestive comments.

       {¶7}   After interviewing A.T.G., Officer Bizub went to Mr. Ford’s apartment, which

was located down the street, but he was not at home. Officer Bizub and another officer,

Detective Aaron Kasiewicz (“Det. Kasiewicz”), returned to Ms. Keith’s apartment and re-

interviewed A.T.G. and several of the children.

       {¶8}   During that time, a patrolman on duty called Officer Bizub and informed him

that he was responding to a suspicious person down by a local business, which turned

out to be Mr. Ford. Mr. Ford was walking back up the road to his apartment. Officer

Bizub and Det. Kasiewicz were able to locate Mr. Ford and asked him if they could go

inside and speak with him about what happened. After several questions, the officers

Mirandized Mr. Ford and continued the interview.

       {¶9}   Based upon the inconsistencies in Mr. Ford’s story and the statements from

the victim and witnesses, the officers took Mr. Ford into custody and charged him with

one count of sexual imposition in violation of R.C. 2907.06(A)(4), a third-degree

misdemeanor. The officers transported Mr. Ford to the Trumbull County Jail, where he

was held for his video arraignment.




                                            3
       {¶10} Mr. Ford pleaded not guilty at his arraignment, and the case proceeded to

a bench trial.

       {¶11} Prior to the trial, the court held two in camera interviews of minor witnesses,

6-year-old “Z.H.” and 8-year old “A.K.”, who is also A.T.G.’s sister. Both were found

competent to testify as witnesses, but only A.K. actually testified at trial.

       {¶12} A.T.G., A.K., Officer Bizub, and Det. Kasiewicz testified for the state.

       {¶13} A.T.G. testified she had been babysitting a total of eight children under the

age of nine for Ms. Keith and Ms. Meek, who had gone into labor. At approximately 1:00

a.m., A.T.G.’s sister told her someone was at the door. A.T.G. identified Mr. Ford in the

courtroom as the person who was at the door that night. She testified that all the children

were in the family room, and Mr. Ford and A.T.G. were in view at the bottom of the stairs.

Mr. Ford told A.T.G. about his baby and then told her “how nice my arms where [sic] as

he rubbed them and they must be nice because like I have a gym around the corner from

my house. And I was like frozen at that point. And then he proceeded to touch my thigh

and inner thigh.”

       {¶14} When asked to demonstrate what Mr. Ford was doing, A.T.G. demonstrated

to the court and stated, “Just – more like just groping them.” After that, “He proceeded to

rub my thigh and my inner thigh.” “He proceeded to ask me what I wanted to do, if I

wanted to go upstairs. And I told him that he needed to leave.” A.T.G. testified at that

point, Mr. Ford “looked over at the kids and then mumbled something. I can’t recall

exactly what it was at this moment. And then he left. And that’s when I called my

stepmom hyperventilating.” Her stepmother called A.T.G.’s mother, Ivena Gibbs (“Ms.

Gibbs”), and they called the police.




                                              4
       {¶15} A.T.G. testified that Mr. Ford scared her because he is a very big man and

she was home alone with young children. He had “told [her] stepmom and his baby mom

that he was going to get food from Taco Bell * * *.” She testified that she initially thought

Mr. Ford came over to get Ms. Meek’s younger daughter. She did not know his exact

reason for coming over. A.T.G. further testified that Mr. Ford’s touching meant he wanted

“to go upstairs and have sex with him.”

       {¶16} A.T.G.’s 8-year old sister, A.K., testified that on the night of the incident, she

was laying on a black couch, when Mr. Ford came over after midnight. She testified that

all she “can remember is that [Mr. Ford] was touching [A.T.G.’s] hips.”

       {¶17} Officer Bizub testified that according to A.T.G., Mr. Ford touched “her arm

– her hand, her arm, her thigh and her butt.” He further testified that: Mr. Ford initially

admitted that “he only touched [A.T.G.’s] her arm;” Mr. Ford stated he did not mean any

harm when he told A.T.G. to not be “tripping,” it is just a “street term;” and Mr. Ford told

him that he went to Ms. Keith’s home to find his cell phone.

       {¶18} Det. Kasiewicz also testified as to the police investigation. The detective

recounted that “when we first had contact with [Mr. Ford], he had stated that he had only

touched her leg. At that point again he was advised of his Miranda rights; and upon

speaking with him further he stated that he had touched [A.T.G.’s] leg but changed it to

he had touched her arm, telling her she was fit like an athlete. Then once confronted with

her claim of the incident that he had touched her inner thigh and buttocks, he denied

doing such and that he only touched her arm and then by her side.”

       {¶19} At the close of the state’s case, Mr. Ford made a Crim.R. 29 motion for

acquittal, arguing sexual imposition requires corroborative evidence that Mr. Ford touched




                                              5
A.T.G. in an “erogenous zone.” The court denied the motion, finding that A.K.’s testimony

was sufficient “to verify the testimony from the victim.”

       {¶20} In his own defense, Mr. Ford testified that he told A.T.G. about the new

baby, and “initially I said, you know, she was talking like using her hands. I said, man – I

touched her right here on her forearm and I said you’re pretty buff for a girl. She said

yeah. I said I bet you got that knock-out power, huh. She kind of laughed. I said, well,

you know, you’re pretty strong for a girl. She said feel right here, touch right here

(indicating).” He clarified that was “the forearm and right here (indicating), and this part

of her leg,” which he further explained was “the outside of the leg.” He denied touching

her buttock or inner thigh, testifying that “my hand never went anywhere near those

areas.”

       {¶21} On cross-examination, Mr. Ford admitted to squeezing her leg, “where she

had given me permission,” stating that it was “the lower part, yes, absolutely.” In response

to Mr. Ford’s demonstration to the court, the prosecutor stated, “Okay. That looked kind

of like the middle of the thigh,” to which Mr. Ford replied, “I bore witness to it.”

       {¶22} Mr. Ford denied seeing A.T.G. earlier in the day when he and Ms. Meek

dropped off Ms. Meek’s daughter at Ms. Keith’s apartment before heading to the hospital.

He stated he did not get out of the car. When asked why he went back to Ms. Keith’s

apartment after midnight, Mr. Ford testified he was “just retracing my steps, all the places

I had been that day initially.” After the encounter with A.T.G., he left Ms. Keith’s apartment

and decided to take a walk in the rain “to clear his head.”

       {¶23} Before finding Mr. Ford guilty, the court reiterated the statute and the

evidence, stating: “The other person is 13 years of age or older but less than 16 years of




                                               6
age, and the offender is at least 18 years of age and four or more years older than such

other person. And the other really relevant portion is no person shall be convicted of this

violation – of a violation of this section solely upon the victim’s testimony unsupported by

other evidence. Clearly the child is less than 16, no one’s disputed that, at the date of

the incident. We can debate whether he knew the conduct was offensive, it certainly was

reckless. * * * I think it’s relevant to consideration here, however, [A.K.] testified that there

was touching. However, my notes indicate she was not more specific than that. And

even if she had been, it appears she would have been blocked from the partition wall on

seeing exactly where below the waist he did touch so I have a question whether that’s

sufficient supporting evidence.      However, this occurred at 1:00 a.m., a child in her

pajamas has opened the door. Defendant, by his testimony, invited to touch her thigh;

by her testimony, not invited to touch the thigh. I’m inclined to believe she’s 16 – or less

than 16 I should say – invited or not, he shouldn’t touch her thigh. And I think he

corroborated it himself by his demonstration in the courtroom. Therefore, I find the

Defendant has corroborated the evidence offered. I, therefore, find the Defendant guilty

of the charge as filed.”

       {¶24} The court subsequently sentenced Mr. Ford to a fine, 60 days in jail with 30

days suspended and credit for time served, registration as a Tier I Sex Offender, and

probation for one year. The trial court stayed execution of Mr. Ford’s sentence pending

this appeal.

       {¶25} Mr. Ford raises two assignments of error for our review:

       {¶26} “[1.] Insufficient evidence supported the conviction.




                                               7
       {¶27} “[2.]    The trial court erred in allowing an 8-year-old’s testimony to

corroborate a charge of sexual imposition without conducting voir dire of the 8-year-old

for competency.”

                                   Sufficiency of the Evidence

       {¶28} In his first assignment of error, Mr. Ford limits the scope of error to

sufficiency of evidence of a sexual purpose, arguing there was no evidence of a sexual

purpose and no corroborative evidence of a sexual purpose.

       {¶29} “[T]he standard of review for a sufficiency of the evidence claim is ‘whether

after viewing the probative evidence and the inference[s] drawn therefrom in the light most

favorable to the prosecution, any rational trier of fact could have found all the elements of

the offense beyond a reasonable doubt. The claim of insufficient evidence invokes an

inquiry about due process. It raises a question of law, the resolution of which does not

allow the court to weigh the evidence.’ * * * ‘In essence, sufficiency is a test of adequacy[;]

[w]hether the evidence is legally sufficient to sustain a verdict * * *.’” (Citations omitted.)

State v. Rice, 11th Dist. Lake Nos. 2018-L-065 & 2018-L-066, 2019-Ohio-1415, ¶65.

“Sufficiency of the evidence tests the burden of production.” (Citation omitted.) Id.

       {¶30} Pursuant to R.C. 2907.06:

       {¶31} “(A) No person shall have sexual contact with another, not the spouse of

the offender; cause another, not the spouse of the offender, to have sexual contact with

the offender; or cause two or more other persons to have sexual contact when any of the

following applies:

       {¶32} “* * *




                                              8
          {¶33} “(4) The other person, or one of the other persons, is thirteen years of age

or older but less than sixteen years of age, whether or not the offender knows the age of

such person, and the offender is at least eighteen years of age and four or more years

older than such other person.

          {¶34} “* * *

          {¶35} “(B) No person shall be convicted of a violation of this section solely upon

the victim’s testimony unsupported by other evidence.”

          {¶36} Mr. Ford argues that the state failed to introduce any evidence that he

engaged in “sexual contact,” which is defined in R.C. 2907.01(B) as “any touching of an

erogenous zone of another, including without limitation the thigh, genitals, buttock, pubic

region, or, if the person is a female, a breast, for the purpose of sexually arousing or

gratifying either person.” He contends that the state was required to introduce evidence

that corroborated a sexual purpose/gratification in the touching, arguing the state’s

corroborating witness, minor A.K., only testified that she observed Mr. Ford touch A.T.G.’s

“hips.”

          {¶37} Mr. Ford, however, misapprehends the court’s ruling and the relevant law.

          {¶38} Firstly, at the end of the state’s case in chief, in response to the defense’s

Crim.R. 29 motion for acquittal, the court found A.K.’s testimony relevant that “touching”

of A.T.G.’s hips occurred. The testimony connected Mr. Ford with the crime, proved some

material fact, and related to the sexual contact between Mr. Ford and the victim. Thus,

the victim’s testimony, along with A.K.’s testimony, was sufficient to deny the motion and

allow the trial to go forward.




                                               9
       {¶39} Our court has held in State v. Morris, 11th Dist. Lake No. 93-L-157, 1994
WL 738802 (Dec. 30, 1994), that: “[c]orroboration does not require presentation of

evidence independent of the testimony to support every element of the crime charged,

‘but only that there be circumstantial evidence, or testimony of some witness other than

the accomplice, tending to connect the defendant with the crime charged and to prove

some of the material facts testified to by the accomplice.’ * * * The corroboration must

‘go to the very substance or foundation of the crime-in effect, the corpus delicti.’ Since

the material substance of R.C. 2709.06 is the sexual contact, the evidence or testimony

must relate to the sexual contact between the accused and the alleged victim.” (Emphasis

added.) (Citations omitted.) Id. at *6. Further, while the act of touching alone may not

be sufficient for a conviction, the act of touching may constitute strong evidence of intent

of sexual contact. (Citation omitted.) State v. Mack, 1st Dist. Hamilton No. C-50968,

2006-Ohio-6284, ¶9.

       {¶40} At the close of evidence, the court found Mr. Ford to be the corroborating

witness, determining that his own testimony as well as his physical demonstration to the

court of what and where he touched the victim’s body was relevant. A review of the

transcript reveals the trial court concluded that “Defendant, by his testimony, invited to

touch her thigh; by her testimony, not invited to touch the thigh. I’m inclined to believe

she’s 16 – or less than 16 I should say – invited or not, he shouldn’t touch her thigh. And

I think he corroborated it himself by his demonstration in the courtroom. Therefore, I find

the Defendant has corroborated the evidence offered.” (Emphasis added.) There is no

doubt that Mr. Ford’s testimony and demonstration to the court related to A.T.G.’s




                                            10
testimony of sexual contact and that it corroborated her testimony, connecting Mr. Ford

to the crime.

       {¶41} As the Supreme Court of Ohio stated in State v. Economo, 76 Ohio St. 3d
56 (1996): “‘The corroborating evidence necessary to satisfy R.C. 2907.06(B) need not

be independently sufficient to convict the accused, and it need not go to every essential

element of the crime charged. Slight circumstances or evidence which tends to support

the victim's testimony is satisfactory.’ The ‘other evidence’ need only be minimal evidence

which tends to support the victim's testimony. Avon Lake v. Pinson (1997), 119 Ohio

App.3d 567 * * *.” (Emphasis added.) State v. Collins, 8th Dist. Cuyahoga No. 82200,

2003-Ohio-4817, ¶8.

       {¶42} Mr. Ford cites to several cases in support: In re Redmond, 3d Dist. Allen

No. 1-06-90, 2007-Ohio-3125; Collins, supra; and Morris, supra.

       {¶43} In re Redmond involved an appellant who was convicted of two counts of

gross sexual imposition following inappropriate behavior at school. Id. at ¶2. The Third

District reversed his conviction, holding there was insufficient evidence pertaining to the

appellant’s purpose to sexually arouse or gratify himself or the victim because it was in a

public place surrounded by classmates; thus there could be several different reasons why

the appellant may have engaged in this behavior. Id. at ¶10.   The circumstances

surrounding this case, however, are markedly different than two school children in a

school setting.

       {¶44} The appellant in Collins was convicted of three charges of gross sexual

imposition. Id. at ¶1. On three different occasions in a single evening, the appellant

touched the victim in various erogenous zones. Id. at ¶2-3. The Eighth District reversed




                                            11
one of the appellant’s convictions because the facts revealed a distinction between the

first and the subsequent “touching” encounters by the appellant. Id. at ¶9. In the first

instance, the appellant was trying to lift himself from the ground – he had been sitting

between the victim’s legs getting his hair braided. Id. at ¶2, 11. The victim herself

commented that this first touch was not made for the purpose of arousal or sexual

gratification. Id. at ¶11. There was sufficient evidence, however, that the subsequent

“touching” encounters were done for sexual arousal/gratification. Id. at ¶20.

       {¶45} The innocuous first “touching” in Collins is distinctly different than the

present case, where the victim testified that she believed Mr. Ford wanted to go upstairs

and have sex with her. As the court in Collins explained: “[w]hether the touching was

undertaken for the purpose of sexual arousal or gratification is a question of fact to be

inferred from the type, nature and circumstances surrounding the contact. The

determination of a defendant's mental state, absent some comment on his or her part,

must of necessity be determined by the nature of the act, when viewed in conjunction with

the surrounding facts and circumstances.” (Citation omitted.) Id. at ¶19.

       {¶46} Lastly, in Morris, this court reversed one of the appellant’s three convictions

for gross sexual imposition because there was no corroborating evidence per R.C.

2907.06(B) of sexual contact on the second count – only evidence as to the touch itself.
Id. at *6. Unlike Morris, there is evidence in this case by way of the victim’s testimony,

and later in the trial, Mr. Ford’s testimony, to infer Mr. Ford touched A.T.G.’s thigh for the

purpose of sexual arousal or gratification.

       {¶47} Mr. Ford misapprehends the statute and case law. Under the totality of the

circumstances, the record demonstrates evidence of a sexual purpose. The victim’s




                                              12
testimony, particularly Mr. Ford’s request to go upstairs, combined with A.K.’s testimony

that a “touching” occurred, as well as Mr. Ford’s changing story to the police, his testimony

admitting that he touched her thigh and that he “bore witness to it,” along with his

demonstration of “touching” to the court more than establishes that Mr. Ford had sexual

contact with A.T.G.

       {¶48} Mr. Ford’s first assignment of error is without merit.

                                      Witness Competency

       {¶49} In Mr. Ford’s second assignment of error, he contends the trial court erred

in allowing 8-year-old A.K. to testify as a corroborating witness without conducting a voir

dire of her competency. Mr. Ford submits that the state failed to prove that A.K. was

competent, and further, that A.K.’s testimony did not corroborate sexual imposition.

       {¶50} Evid.R. 601 sets forth general rules of competency. Former Subsection (A),

which was in effect at the time of trial, provided:

       {¶51} “Every person is competent to be a witness except:

       {¶52} “(A) Those of unsound mind, and children under ten years of age, who

appear incapable of receiving just impressions of the facts and transactions respecting

which they are examined, or of relating them truly.”

       {¶53} The state, as the proponent of the child, shouldered the burden of

demonstrating A.K.’s competence to testify. See State v. Smith, 11th Dist. Lake No. 2013-

L-020, 2013-Ohio-5827, ¶32, citing State v. Clark, 71 Ohio St. 3d 466, 469 (1994).

Inexplicably, Mr. Ford argues there is no record of the in camera voir dire examination.

Our review of the record, particularly the transcript of the in camera voir dire, reveals the




                                             13
trial court conducted a proper hearing to determine the child's competency to testify. See

id.; see State v. Frazier, 61 Ohio St. 3d 247, 250-51 (1991).

       {¶54} In considering whether a child under the age of 10 is competent to testify, a

court must analyze the following factors:          “the child’s ability to receive accurate

impressions of fact, the child’s ability to recollect those impressions, the child’s ability to

communicate what is observed, the child’s understanding of truth and falsity, and the

child’s appreciation of his or her responsibility to tell the truth.” Id., quoting Clark at 469,

citing Frazier at 250-51.

       {¶55} Once the court concludes that the threshold requirements have been

satisfied, a witness under the age of ten will be deemed competent to testify. Id. at ¶33,

citing Clark at 469.

       {¶56} During the in camera hearing, which was done in the presence of a court

reporter, the assistant prosecutor, defense counsel, and the victim’s advocate, and after

questioning A.K. on the Frazier factors, the trial court inquired whether “there are any

concerns as to the credibility of whether I’ve sufficiently covered the bases to determine

whether this young lady is competent to testify?” Mr. Ford’s attorney responded that he

wanted more questioning “on oath.”           The court then questioned A.K. as to her

understanding of an oath and then asked both the state and the defense, “Everybody

satisfied?” No one objected and the state affirmatively stated, “Yes.”

       {¶57} Because Mr. Ford failed to object to A.K.’s competency at the trial court’s in

camera hearing/voir dire of the witness, he is precluded from challenging the minor

witness’ competency on appeal. State v. Clark, 10 Ohio App. 3d 308, 311 (3d Dist.1983)

(The failure to timely object constitutes a waiver of that objection); State v. Beaver, 9th




                                              14
Dist. Medina No. 18CA055-M, 2019-Ohio-3411, ¶7 (Determining that because the

appellant failed to object to the competency of a 5-year old witness, he was precluded

from challenging the minor witness’ competency on appeal). Thus, we review for plain

error.

         {¶58} “Plain error – error that was not brought to the court's attention at a time

when it could have been corrected – can only be noticed if it is an error that affects a

substantial right.” State v. Roebuck, 11th Dist. Lake No. 2018-L-096, 2019-Ohio-1949,

¶13, citing State v. Taylor, 8th Dist. Cuyahoga No. 106502, 2018-Ohio-3998, ¶11, citing

State v. Barnes, 94 Ohio St. 3d 21, 27 (2002). “And even if an error is plain on the record,

‘an appellate court is not required to correct it; [the Supreme Court of Ohio has]

admonish[ed] courts to notice plain error with the utmost caution, under exceptional

circumstances and only to prevent a manifest miscarriage of justice.’” Id., quoting Taylor,

quoting State v. Rogers, 143 Ohio St. 3d 385, 2015-Ohio-2459, ¶23.

         {¶59} Mr. Ford contends that A.K.’s testimony displayed a lack of recollection and

lack of deftness in communication. On this basis, he argues his conviction should be

reversed. This argument is wholly without merit because, as already noted in the first

assignment of error, the trial court found Mr. Ford’s own testimony and demonstration of

“touching” to be the corroborating evidence, not A.K.’s testimony. In fact, the court noted

that A.K.’s testimony was not quite sufficient, remarking that “[A.K.] testified that there

was touching. However, my notes indicate she was not more specific than that. And

even if she had been, it appears she would have been blocked from the partition wall on

seeing exactly where below the waist he did touch. So I have a question whether that’s




                                             15
sufficient supporting evidence. * * * I find the Defendant has corroborated the evidence

offered.” (Emphasis added.)

       {¶60} It cannot be said that the trial court erred in finding A.K. competent to testify

after holding an in camera hearing and questioning the witness without any objection from

defense counsel. More fundamentally, her testimony was not the corroborating evidence

upon which Mr. Ford’s conviction rests; thus any error in allowing her to testify was

harmless.

       {¶61} Mr. Ford’s second assignment of error is without merit.

       {¶62} The judgment of the Trumbull County Eastern District Court is affirmed.



THOMAS R. WRIGHT, J., concurs,

TIMOTHY P. CANNON, P.J., concurs in judgment only with a Concurring Opinion.

                           _____________________________


TIMOTHY P. CANNON, P.J., concurring in judgment only.

       {¶63} A claim of insufficient evidence raises a question as to whether the

prosecution introduced sufficient evidence to sustain a verdict. The appropriate way to

raise this issue on appeal is by assigning error to the trial court’s denial of a Crim.R. 29(A)

motion for judgment of acquittal made after the prosecution’s case-in-chief. Appellant did

not explicitly assign error in this manner. I would not suggest in any way, however, that

the prosecution met its burden of production as to corroborating evidence by relying on

testimony offered by the defendant during the defense’s case-in-chief. Accordingly, I

disagree with the majority’s conclusion that the defendant’s own cross-examination

testimony may be used in a sufficiency of the evidence analysis. This discussion should



                                              16
be reserved for a challenge, one not made here, as to the manifest weight of the evidence.

I nevertheless agree that the prosecution did introduce sufficient corroborating evidence

in the form of the minor witness’s testimony and the officers’ testimony as to admissions

the defendant made during interviews and interrogation. For this reason, I respectfully

concur with the majority in judgment only.




                                             17